Citation Nr: 0825996	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-32 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
retinitis pigmentosa.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  During the pendency of the appeal, 
the veteran's claims file was transferred to the jurisdiction 
of the Louisville, Kentucky Regional Office.


FINDINGS OF FACT

1.  By a decision dated in February 1983, the Board denied 
entitlement to service connection for retinitis pigmentosa.

2.  A request to reopen the claim for service connection was 
most recently denied by a RO decision in February 1997 on the 
basis of absence of receipt of new and material evidence.

3.  Evidence added to the record since the February 1997 RO 
denial is new, relates to an unestablished fact necessary to 
substantiate the veteran's claim, but does not raise a 
reasonable possibility of substantiating the veteran's claim.

4.  The veteran does not have any service-connected 
disability.


CONCLUSIONS OF LAW

1.  The Board decision of February 1983, which denied service 
connection for retinitis pigmentosa, is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

2.  The RO decision of February 1997, which found new and 
material evidence had not been received to reopen a claim of 
service connection for retinitis pigmentosa, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2007).  

3.  The evidence received since the February 1997 RO denial 
is not new and material to reopen the veteran's claim for 
service connection for retinitis pigmentosa.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

4.  The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the event of award of 
the benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

In this case, VA issued notice for the issues on appeal by 
means of April 2003, August 2006, and November 2007 letters 
from the agency of original jurisdiction (AOJ) to the 
appellant that informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence and provided him with notice of the 
type of evidence necessary to establish a disability rating 
or effective date in the event of award of the benefit 
sought.  He was also notified that new and material evidence 
must be submitted to reopen his claim for entitlement to 
service connection for retinitis pigmentosa, informed of what 
type of evidence would qualify as "new" evidence, and 
specifically informed of what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA was issued 
after the initial AOJ adjudication of the claims.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
VA examination reports, and Social Security Administration 
records.  Additionally, the claims file contains the 
veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  



1.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).
In general, a decision of the Board is final and binding on 
the veteran if not timely appealed.  38 U.S.C.A. § 7104 (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is received 
the claim shall be reopened and the former disposition of the 
claim reviewed.  See also 38 C.F.R. § 3.156(a).

Under applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  The veteran filed his 
claim to reopen in April 2002.  Therefore, the Board finds 
that the post August 29, 2001 standard of review should be 
applied.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. § 1131 (West 2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for the payment of 
compensation benefits.  38 C.F.R. § 3.303(c) (2007).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when, in 
accordance with these principles, existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions (i.e. congenital malformations) with no evidence 
of the pertinent antecedent active disease or injury during 
service, the conclusion must be that they preexisted service.  
Similarly, manifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish preservice existence thereof.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2007).

A precedent opinion of the VA General Counsel, VAOPGCPREC 82-
90 (July 18, 1990) (a reissue of General Counsel opinion 01-
85 (March 5, 1985)) held, in essence, that a disease which is 
considered by medical authorities to be of familial (or 
hereditary) origin must, by its very nature, be found to have 
pre-existed a claimant's military service, but could be 
granted service connection if manifestations of the disease 
in service constitute aggravation of the condition.  
Moreover, congenital or developmental defects, as opposed to 
diseases, can not be service-connected because they are not 
diseases or injuries under the law; however, if superimposed 
injury or disease occurred, the resultant disability might be 
service- connected.  Id.

The veteran asserts that new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for retinitis pigmentosa.  It is noted that the RO 
initially denied service connection for such disability in 
June 1981 on the basis that the veteran's diagnosed retinitis 
pigmentosa was a constitutional or developmental abnormality 
and was not a disability under the law.  The veteran appealed 
the June 1981 decision to the Board which, in a February 1983 
decision, denied the claim on the on the basis that the 
veteran's retinitis pigmentosa, diagnosed during service, was 
a congenital or developmental abnormality.  The Board also 
concluded that there was no evidence of a superimposed 
disease process or increase in the severity of the basic 
pathology of the veteran's retinitis pigmentosa during 
service.  The Board's decision is final.  38 U.S.C.A. § 7104.  
As noted above, most recently, a February 1997 RO decision 
denied a request to reopen the claim for service connection 
on the basis of an absence of new and material evidence.  The 
veteran was provided his appellate rights, but no appeal was 
taken from that determination.  As such, the February 1997 RO 
denial is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302, 20.1103.

The evidence of record at the time of the most recent final 
denial, the February 1997 RO decision, includes service 
medical records showing that the veteran had defective vision 
of 20/400 distant vision in each eye, correctable to 20/100 
in the right eye and 20/40 in the left eye, and color 
blindness, on examination prior to entrance into service.  
The report of the January 1979 examination prior to entrance 
to service indicated that he had failed color vision testing.  
In a report of medical history completed at that time, the 
veteran reported that he wore glasses.  He was referred for 
ophthalmologic consultation.  On ophthalmologic consultation 
four days later, myopic crescents were noted.  On examination 
in October 1979, it was noted that the veteran had full field 
of vision.  His distant vision was noted as 20/40 on the 
right, correctable to 20/30, and 20/60 on the left, 
correctable to 20/30.  An undated report of routine optometry 
clinic examination revealed notation of floaters in both 
eyes, marked myopic conus in both eyes, and failed color 
vision testing.  The veteran was referred for ophthalmologic 
consultation in July 1980 with a provisional diagnosis of 
"retinitis pigmentosa or myopic retinal degeneration," due 
to marked myopic conus of both eyes, and pigment-bone 
spicules scattered in the midperiphery of both eyes.  On 
ophthalmologic consultation in August 1980, the veteran 
reported a history of night blindness.  Following clinical 
examination, the impression was retinitis pigmentosa.  His 
reported visual acuity was 20/30 in the right eye and 20/25 
in the left eye.  The evidence previously of record also 
includes a May 1981 VA examination report which showed that 
the veteran was diagnosed with retinitis pigmentosa.  His 
visual acuity was 20/400 in both eyes.

The evidence received since the final February 1997 RO 
decision includes an October 2003 VA ophthalmology outpatient 
clinic note showing that the veteran was diagnosed with 
retinitis pigmentosa.  The newly submitted evidence also 
includes October 2003 and January 2005 VA examination 
reports, in which examiners opined that the veteran's 
retinitis pigmentosa is a genetic condition, which was 
diagnosed in service, and is not related to his military 
service.  The January 2005 examiner also stated that the 
natural progression of retinitis pigmentosa is a gradual 
decrease in visual acuity.

This additional evidence is new because it was not of record 
at the time of the prior final RO denial in February 1997.  
Further, this evidence relates to an unestablished fact 
necessary to substantiate the claim, namely whether or not 
the veteran's current retinitis pigmentosa was incurred in, 
or aggravated by service.   However, this evidence, 
particularly the October 2003 and January 2005 VA medical 
opinions, in which the examiners opined that the veteran's 
current retinitis pigmentosa is not related to service and 
the January 2005 statement in which the examiner indicated 
the natural course of the disease is a gradual decrease of 
visual acuity, and specifically peripheral acuity and night 
vision, is not material because when considered by itself, or 
with previous evidence of record, does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that new and material evidence has not been 
received to reopen the veteran's claim for service connection 
for retinitis pigmentosa.

2.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).  VA will grant 
a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded, by reason of service- connected disability(ies), 
from obtaining and maintaining any form of substantially 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. 3.340, 3.341, 4.16 
(2007).

Under section 4.16(b) of VA regulation, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the case may 
be submitted to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  

The veteran asserts that he is entitled to a total disability 
rating based on individual unemployability due to service-
connected disability.  In the present case, however, the 
record reflects that service connection has not been 
established for any disability.  Therefore, at no time has 
the veteran met the minimum requirements for TDIU.  See 38 
C.F.R. § 4.16(a) and (b) (2007).  Accordingly, the claim for 
TDIU must be denied as lacking legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).




ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for retinitis 
pigmentosa, the claim is not reopened, and the appeal is 
denied.

Entitlement to TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


